Little. Menceison

IN THE DISTRICT/SUPERIOR COURT FOR THE STATE OF ALASKA Peo = 19
AT ANCHORAGE .

BENJAMIN RUEL 2 - Rec'd by UAV

 

 

 

Plaintiff(s), )
VS. )
, 2 | "
LYNXNET, LLC “ 5 CASE NO. 3AN- (4 | (2 vA C L
) SUMMONS AND
Defendant(s). ) NOTICE TO BOTH PARTIES
) OF JUDICIAL ASSIGNMENT

 

To Defendant: LYNXNET, LLC

You are hereby. summoned and required to file with the court a written answer to the complaint
which accompanies this summons:. Your answer must be filed with the court at 825-W. 4th
Ave., Anchorage, Alaska 99501 within 20 days* after the day you receive this summons. In:
addition, a copy of your answer must be sent to the plaintiff's attorney or plaintiff (if
unrepresented) Thomas V. Wang-Ashburn & Mason, P.C. , whose address-is: :
1227 W. 9th Avenue Suite 200, Anchorage, Alaska 99501

Tf you fail to file your answer within the required time, a default judgment may be entered
against you for the relief demanded in the complaint.

If you are not represented ‘by an attorney, you must inform the court and all other parties in
this case, in writing, of your current mailing address and any future changes to your mailing
address and telephone number, You may use court form Notice of Change of Address /
Telephone Number (TF-955), available at the clerk’s office or on the court systems website at
https://public.courts.alaska.qov/web/forms/docs/tf-955.pdf to inform the court. - OR - If you
have an attorney, the attorney must comply with Alaska R. Civ. P. 5(i).

NOTICE OF JUDICIAL ASSIGNMENT

     

TO: Plaintiff and Defendant

You are hereby given notice that: C _ bhi Qe
" This case has been assigned to Superior Court Judge CLAYW (1
| and to a magistrate judge, _. :

[-] This case has been wy

   
    

Judge
CLERK OF COURT

 

  

 

WZVAA a Prine oy

Date - Bceens” Deputy Clerk _

I certify that on \. Ul a copy of this Summons was = [_]_ mailed - \Yaven to

[J plaintiff laintiff’s counsel along with a copy of the

[_] Domestic Rel¥ttons Procedural Order [_] Civil Pre-Trial Order

to serve on the defendant with the summons,

Deputy Clerk |

* The State or a state officer or agency named as a defendant has 40 days to file its answer, If
you have been served with this summons outside the United States, you also have 40 days to
file your answer.

CIN100 ANCH PANE .00327-HRH Document 1-1 Filed IBIAS + Bele eye A

SUMMONS

   
ASH BURN € z MASONre.

LAWYERS
1227 West 97H Avenue, Surre 200

ANCHORAGE, ALASKA 99501

Fax 907.277.8235

Te. 907.276.4331

 

IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

THIRD JUDICIAL DISTRICT AT ANCHORAGE

| _ Copy
BENJAMIN RUEL, ) Original Received
) NOV 22
Plaintiff, 2018
| lerk of the Trial Courts
VS. :
| ) Case No. 3AN-19 //2.:39 Civil
LYNXNET, LLC, )
)
* Defendant. )
)
)
)

 

COMPLAINT
COMES NOW Plaintiff Benjamin Ruel, by and through counsel, Ashburn &
Mason, P.C., and for his complaint against Lynxnet, LLC, claims and alleges as
follows:
PARTIES

1. Benjamin Ruel is a resident of Juneau, Alaska.

2. Defendant Lynxnet, LLC is an Alaska limited liability company that, at
all times pertinent to this complaint, transacted business throughout the State of Alaska
and maintained. facilities in Anchorage.

JURISDICTION AND VENUE

3. This Court has jurisdiction of this matter pursuant to AS 22.10.020.

{11927-001-00589446;4}
Page | of 10

ITA

 

{Case 3:19-cv-00327-HRH Document 1-1 Filed 12/30/19 Page zon

of 11

 
Fax 907.277.8235

LAWYERS
1227 West 9TH Avenue, Suite 200
ANCHORAGE, ALASKA 99501

Té. 907.276.4331

ASHBURN 2 MASON nc,

4, Venue is proper in the Third Judicial District pursuant to Alaska Rule of
Civil Procedure 3. Plaintiff's counsel is in Anchorage and Defendant conducted
business in Anchorage. The activities giving rise to this action took place throughout
the State of Alaska and Anchorage is the location that best serves the convenience of
the parties, their counsel, and anticipated witnesses.

FACTS

5, Mtr, Ruel served in the United States Coast Guard (“Coast Guard”) from

|| December 1995 until January 2015.
6. Mr. Ruel began working for Lynxnet, LLC (“Lynxnet”) on January 26,
{2015 as a “Senior IT Systems Specialist.” For approximately the first year of his
employment his job duties were largely consistent with that position description. He
transitioned into a role that Lynxnet described as Project Manager sometime in 2016.
Mr. Ruel was never provided a job description at any time during his employment with
Lynxnet.

7. Lynxnet had a contract with the Coast Guard to maintain Rescue21
communications facilities. Mr, Ruel was well versed in the Rescue21 systems as he
had spent the last four yéars of his active duty in the Coast Guard creating and building
the Rescue21 systems.

8. My. Ruel maintained an active secret clearance with the United States

government for the majority of his adult life.

{11927-001-00589446;4}

 

 

COMPLAINT
Ruel v. Lynxnet, LLC Court Case No. 3AN-19 - ___ Civil Page 2 of 10
(Lase 3:19-cv-00327-HRH Document 1-1 Filed 12/30/19 Page sth a

 
ASHBUBN 42, MASONIre

LAWYERS
1227 West 9TH Avenue, Suire 200

ANCHORAGE, ALaskA 99501

Te. 907.276.4331

ea

Fax 907.277.8235

 

9. During Mr. Ruel’s employment with Lynxnet, Mr. Ruel had access as a

|| privileged user to the Coast Guard’s information system and was given a laptop that

belonged to the Coast Guard.
10. As a privileged user of the Coast Guard information system, Mr. Ruel
signed an Automated Information System User Agreement (“AIS Agreement”), which

required him to protect government information from disclosure to unsecured

| individuals.

11. Beginning in early 2017 Lynxnet made operational changes and again

changed Mr. Ruel’s job duties, but not his title. His new job duties required him to

service Rescue21 telecommunications systems on United States military facilities

| throughout Alaska. Mr, Ruel worked with three other travelling technicians to provide

Jon-site structural (tower, building, and grounds maintenance), mechanical (propane

powered generator, diesel powered generator, heating and ventilation systems, and fuel
distribution maintenance and repair), and electronic (microwave radio, VHF Radio,

telecommunication equipment, camera, and RADAR maintenance and repair) support

|| at approximately 70 separate places of performance throughout coastal Alaska from

‘Barrow to Ketchikan. This work was mostly physical in nature, consisting of loading
and unloading thousands of pounds (depending on the task at hand) of materials. and
tools at airports and remote mountaintop sites throughout the state. The majority of the

repair and maintenance work was focused on the power generation systems as the

remote sites were self-powered.

{11927-001-00589446;4}
COMPLAINT
Ruel v. Lynxnet, LLC Court Case No. 3AN-19 - Civil Page 3 of 10

IBIT A

 

A. ; E t
Case 3:19-cv-00327-HRH Document 1-1 Filed 12/30/19 Page th of 14

 
ASHBURN @& 2 MASON.

LAWYERS
1227 West 9TH Avenue, Surre 200

ANCHORAGE, ALASKA 99501

Tet. 907.276.4331

* Fax 907.277.8235

12. The work was inherently dangerous. Mr. Ruel spent large amounts of
time, frequently unscheduled and overnight, on isolated facility locations in harsh
weather conditions.

13. Mr. Ruel does not have a college degree and the work required by
Lynxnet did not require any specialized course of instruction or training beyond on-
|the-job training. Further, Mr. Ruel was specifically instructed by his supervisor that he
had no authority to commit company resources or to hire, fire, or discipline other
Lynxnet employees.

: 14. Lynxnet’s contract with the Coast Guard required it to provide the Coast
Guard with detailed as-built site plans and schematics of the facilities it maintained.

15, Mr. Ruel learned of and objected to Lynxnet’s plan to use outdated
information in preparing site schematics that were to be delivered to the Coast Guard
as part of Lynxnet’s contract deliverables. Mr. Ruel was aware that the Coast Guard
had previously rejected Lynxnet’s schematic renderings as being inaccurate and
expressed his concerns about re-submitting inaccurate information that had already
been once rejected.

16. On or about April 10, 2019, Mr. Ruel filed an internal ethics-point
‘complaint, regarding Lynxnet’s plan to submit the outdated site maps.

17. In early 2019, Mr. Ruel also raised concerns regarding Lynxnet’s safety

|practices at its warehouse in Anchorage. Specifically, Mr. Ruel pointed out the

following: (1) that there was no visible OSHA literature posted onsite; (2) there was no

{11927-001-00589446;4}

 

 

COMPLAINT
Ruel y, Lynxnet, LLC. Court Case No. 3AN-19 - Civil Page 4 of 10
frase 3:19-cv-00327-HRH Document 1-1 Filed 12/30/19 Pages th | an

 
oo
ASHBURN (XSF. MASON! nc

LAWYERS
1227 West 9TH Avenue, Surre 200

ANcHoRAGE, ALASKA 99501

Te. 907.276.4331

Fax 907.277.8235

obvious Hazardous Communication program elements in place (despite the presence
of large quantities of paint, oil, fuel, and other chemicals, as well as multiple
Hazardous Material storage lockers); (3) there is a second-floor (not secured to the
building) mezzanine with inadequate railing systems that had not been load-tested, as
well as several fully loaded pallet-racks and industrial shelving units that were
essentially free-floating; (4) several electrical junction boxes were uncovered with
wiring exposed; and (5) there was a single eyewash station for the entire warehouse.
Lynxnet was unresponsive to these concerns as well.

18.  Inearly 2019, Mr. Ruel raised concerns with Lynxnet regarding its failure
to pay him overtime. Lynxnet did not meaningfully address Mr. Ruel’s concerns.

19. Between May 6, 2017 and April 29, 2019, Lynxnet records reflect that

Mr. Ruel worked 4,510.75 straight time hours and 2,443.5 overtime hours. The
|Lynxnet records actually under-report the number of hours worked because Mr. Ruel

|| was directed not to report more than 60 hours worked per week.

20. Mr. Ruel raised concerns with Lynxnet that its practice of requiring
extremely long hours of work also was creating safety concerns due to crew fatigue. In

response to Mr. Ruel’s concerns he was informed that there was “no maximum”

jamount of works hours that an employer could demand of an exempt employee.

21. On or about April 29, 2019, Lynxnet closed Mr. Ruel’s ethic-point
complaint and terminated Mr. Ruel’s employment. He was told he was terminated

based on a “request from a customer.”

{11927-001-00589446;4}

 

 

COMPLAINT
Ruel vy, Lynxnet, LLC Court Case No, 3AN-19 - Civil. Page 5 of 10
frase 3:19-cv-00327-HRH Document1-1 Filed 12/30/19 Page Sh en

 
ASH BUBN Gaz. MASON pc.

LAWYERS
{227 West 91H Avenue, Surre 200

ANCHORAGE, ALASKA 99501

Te. 907.276.4331

«

Fax 907.277.8235

22. On April 29, 2019, Mr. Ruel was instructed by Lynxnet to provide the

|Coast Guard laptop to individuals who did not have security clearance or privileged

|; uSer status.

23. Pursuant to the AIS Agreement, Mr. Ruel wiped the laptop clean prior to
providing the government computer to the individual who lacked clearance.

24. Following his termination, Lynxnet filed a false and misleading incident
report in the government’s Joint Personnel Adjudication System (“JPAS”) database,
which is used by the government to track and maintain security clearance and
clearance eligibility for contractors providing military work.

25. The incident report submitted by Lynxnet stated that Mr. Ruel’s

employment was terminated for performance and discipline problems, and that he
intentionally deleted unclassified Coast Guard proprietary information by inserting a
thumb drive containing the “BOOT AND NUKE?” application and completely wiping
the hard drive, “destroying USCG data.”

26. Lynxnet’s JPAS incident report was false and misleading. Prior to the
incident report, Mr. Ruel had an exemplary performance record and had no
documentation of performance or discipline problems.

27, As a result of the incident report filed by Lynxnet, Mr. Ruel’s current

security clearance is in a “Loss of Jurisdiction” status with an “Unresolved Incident.”

28. The false and misleading report by Lynxnet has harmed Mr. Ruel’s

}reputation, earning capacity, and employment prospect in his field, and, on

{11927-001-00589446;4}

 

 

COMPLAINT
Ruel vy, Lynxnet, LEC Court Case No. 3AN-19- Civil Page 6 of 10
ase 3:19-cv-00327-HRH Document 1-1 Filed 12/30/19 Pagegth eae

 
ASHBURN &&z MASON.

LAWYERS
1227 West 9TH AVENUE, SUITE 200

ANCHORAGE, ALASKA 99501

Te. 907.276.4331

Fax 907.277.8235

information and belief, was filed with the malicious intent of preventing Mr. Ruel
from working for a competitor of Lynxnet.
29. Mr. Ruel filed an overtime complaint with the Alaska Department of

Labor on May 6, 2019. As part of his complaint to the State of Alaska, Mr. Ruel

||reassigned his wage claim to the Department of Labor.

30. Lynxnet responded to the Department of Labor that Mr, Ruel was a

salaried-exempt employee. However, Mr. Ruel was paid on an hourly, straight time

‘basis and did not perform exempt job duties. Mr. Ruel was not paid any overtime for

his hours worked.

31. The Department of Labor reassigned his wage claim back to Mr. Ruel.
effective November 22, 2019, the date of filing of this Complaint.

COUNT I
WRONGFUL TERMINATION

32. All foregoing paragraphs are incorporated as if fully re-alleged herein.
33. Defendant discharged Mr. Ruel from employment.

34, In every employment contract in Alaska, there is implied a covenant of

good faith and fair dealing.

35. In connection with the termination of Mr. Ruel’s employment, the

Defendant breached both the subjective and objective components of good faith and

| fair dealing, thereby wrongfully discharging Mr. Ruel.

36. As aresult of the wrongful discharge, Mr. Ruel has suffered. damages.

{11927-001-00589446;4}

 

 

 

COMPLAINT
Ruel v. Lynxnet, LLC Court Case No. 3AN-19 - Civil Page 7 of 10
Nase 3:19-cv-00327-HRH Documenti-1 Filed 12/30/19 Page sah | nt

 
ASHBURN 42 MASON re

LAWYERS
{227 West 91H Avenue, Sure 200

ANCHORAGE, ALASKA 99501

Te. 907.276.433[

Fax 907.277.8235

«,

COUNT I
WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

37. All foregoing paragraphs are incorporated as if fully re-alleged herein.
38. In Alaska it is public policy of the state that employers may not take

| adverse action against employees for filing ethics complaints or for raising good faith

| complaints about workplace safety.

39. In response to Mr. Ruel’s ethics complaint, Defendant discharged Mr.
Ruel from employment.

40. Defendant*s action in terminating Mr. Ruel’s employment was in
violation of fundamental policy of the State, and therefore wrongful.

41. As aresult of the wrongful discharge, Mr. Ruel has suffered damages.

COUNTIO
UNPAID OVERTIME

42. All foregoing paragraphs are incorporated as if fully re-alleged herein.

43. Alaska labor laws require employers to pay employees overtime at a rate
of 150% their regular rate when they work more than 40 hours in a workweek or more
than 8 hours in a day.

44, Mr, Ruel was inaccurately classified as an exempt employee and did not
receive overtime pay.

45, Mr. Ruel is entitled to overtime pay that he did not receive during his

jj employment at Lynxnet.

 {11927-001-00589446;4}
| COMPLAINT
Ruel v. Lynxnet, LLC Court Case No. 3AN-19 - __ Civil Page 8 of 10

 

 

tase 3:19-cv-00327-HRH Document 1-1 Filed 12/30/19 Page, oh bay

 
ASHBURN & 2 MASON Inc.
LAWYERS

1227 West 97TH Avenue, Surre 200

ANCHORAGE, ALASKA 99501
Fax 907.277.8235

Tet. 907.276.4331

—

 

COUNT IV
DEFAMATION

46. All foregoing paragraphs are incorporated as if fully re-alleged herein.
47, Defendant filed an incident report in JPAS about Mr. Ruel that was false.
48. Defendant’s filing was malicious motivated by improper motives and
because it knew it was false when it was made or failed to use reasonable care to
determine whether the statement was true or false.
49. Mr. Ruel has been unable to obtain employment in his field due to the
false statement made in JPAS that has compromised his security clearance.
JURY DEMAND
Plaintiff exercises his right to have this case tried before a jury.
REQUESTED RELIEF:
Plaintiff requests the following relief:
1, A judgment for compensatory damages for unpaid overtime and lost
‘wages and benefits in an amount to be demonstrated at trial, exceeding $100,000.00.
2. Punitive damages.
3. Costs, interest, and attorney’s fees.

4, Such other relief as the Court deems appropriate.

 (1.1927-001-00589446;4}

COMPLAINT

Ruel y. Lynxnet, LLC Court Case No. 3AN-19 - Civil Page 9 of 10
BIT A

 

ase 3:19-cv-00327-HRH Document 1-1 Filed 12/30/19 Pages Od

é of 11

 
ASHBURN Gaz. MASON re.
LAWYERS

ANCHORAGE, ALASKA 99501

[227 West 9TH Avenue, Surre 200
Te. 907.276.4331 °

Fax 907.277.8235

Ca

patep: \{24 / (4

ASHBURN & MASON, P.C.
Attorneys for Plaintiffs

Thomas V. Wang
Alaska Bar No. 9806035
Ashley K. Sundquist
Alaska Bar No. 17012090

{11927-001-00589446;4}

|| COMPLAINT
1 Ruel v. Lynxnet, LLC’ Court Case No. 3AN-19 - Civil

 

 

$e 3:19-cv-00327-HRH Document 1-1 Filed 12/30/19 Paggyht On

Page 10 of 10
BIT A
of 11

 
